DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant Corrected Notice of Allowability is being issued to correct the listing of allowable claims on the Notice of Allowability (item #3 on page 1) and the Issue Classification sheet dated 04/07/2021, which inadvertently indicated claims 13 and 14 as allowable. Claims 13 and 14 have been canceled in the Examiner’s Amendment in the same Notice of Allowability. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                            

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772